838 F.2d 1222Unpublished Disposition
NOTICE: Federal Circuit Local Rule 47.8(b) states that opinions and orders which are designated as not citable as precedent shall not be employed or cited as precedent.  This does not preclude assertion of issues of claim preclusion, issue preclusion, judicial estoppel, law of the case or the like based on a decision of the Court rendered in a nonprecedential opinion or order.CASCADE DEVELOPMENT CO., INC., Plaintiff-Appellant,v.The UNITED STATES, Defendant-Appellee.
No. 87-1518.
United States Court of Appeals, Federal Circuit.
Jan. 15, 1988.

Before NIES, Circuit Judge, NICHOLS, Senior Circuit Judge, and MAYER, Circuit Judge.
PER CURIAM.


1
The judgment of the Claims Court, 12 Cl.Ct. 587 (1987) (Tidwell, J.), is vacated and the case is remanded for further proceedings.


2
In the oral argument of this case the government, as appellee, while denying it had taken plaintiff's property, conceded that if a taking occurred at all it occurred less than 6 years before the action was brought.  This latter is also appellant's position.  We think such a concession is warranted, if not required by the facts, and it better suits the interests of the parties.  Accordingly, a judgment based on the statute of limitations cannot stand.